Case 1:18-cv-06127-CBA-RML Document 41 Filed 05/07/19 Page 1 of 1 PagelD #: 373

THE LAW OFFICES OF DANIEL A. SINGER PLLC
630 THIRD AVENUE, | 8TH FLOOR
New York, NEW YORK | OO! 7

TEL: (212) 569-7853 EmaiL: INFO@DASINGERLAW,.COM
FAX: (212) 683-8332 , WWW. DASINGERLAW,COM

May 7, 2019
By Electronic Filing
Courtroom of the Honorable Magistrate Judge Robert M . Levy
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Morrison v. Langrick
Docket No.: 1:18-cv-06127

Dear Judge Levy:

At the conference yesterday in the above referenced matter you had directed
Plaintiff's counsel to respond to the outstanding document demands by May 20, 2019.
The clerk’s docket, however, set forth that responses are due by June 20, 2019. It would
be appreciated if you could have the clerk correct the docket accordingly. Thank you.

Respectfully submitted,

Daniel A. Singer (DS 0978)
